DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al.  (PG Pub. 2019/0240781) in view of Saito et al. (US PG Pub. 2017/0326645).
Regarding Claim 1: Carter et al.  discloses an additive manufacturing apparatus forming a molded object layer by layer (Abstract, Figures 1- 4), comprising: a cylindrical rotating body having an axis of rotation in a direction along a center line thereof (build deck (104), Figure  1, and Figure 2, [0006]); a rotation drive unit (rotatable base (102)) configured to cause the rotating body to rotate around the axis of rotation (rotatable base (102), [0026], Figures 1 and 2); a supply unit provided above the rotating body (first powder dispenser ((108) Figures 1 and 2, [0029] and [0049]); a relative drive unit configured to relatively move the rotating body with respect to the supply unit and the flattening unit in the direction along the center line of the rotating body (first actuator assembly ((106) Figures 1 and 2, [0028]); a flattening unit provided above the rotating body located downstream of the supply unit in a rotating direction of the rotating body and configured to flatten the build material on the top surface of the rotating body to a thickness corresponding to one layer during rotation of the rotating body and an irradiation unit provided above the rotating body (powder spreader (110), figures 1 and 2, [0030] and [0049]), irradiation unit located downstream of the flattening unit in the rotating direction of the rotating body and configured to perform spot-irradiation with ultraviolet light at an irradiation position determined based on a shape of the molded object during rotation of the rotating body by the rotation drive 
Regarding Claim 2: Carter et al.  and Saito et al. disclose the invention as described above in the rejection of Claim 1. Carter et al.  further disclose wherein the irradiation unit completes irradiation corresponding to one layer of the molded object after irradiation with ultraviolet light starts until the rotating body makes one rotation based on a rotation speed of the rotating body by the rotation drive unit and the irradiation position ([0032]], each layer is deposited and cured and the drive mechanism drives in the z-axis one layer). Note: Apparatus patentability is determined by structure irrespective of method and workpiece limitations.  While it is the Examiner’s position that the workpiece and method limitations are either disclosed or obvious over the prior art, as described above, Applicant is reminded that workpiece and method limitations amount to intended use and do not carry patentable weight.
Regarding Claim 7: discloses an additive manufacturing method of forming a molded object layer by layer (Abstract, Figures 1-4), comprising: a cylindrical rotating body having an axis of rotation in a direction along a center line thereof (build deck (104), Figure  1, and Figure 2, [0006]); a rotation drive unit (rotatable base (102)) configured to cause the rotating body to rotate around the axis of rotation (rotatable base (102), [0026], Figures 1 and 2) configured to cause the rotating body to rotate around the axis of rotation (rotatable base (102)) configured to cause the rotating body to rotate around the axis of rotation (rotatable base (102), [0026], Figures 1 and 2); a supply unit provided above the rotating body (first powder dispenser ((108) Figures 1 and 2, [0029] and [0049]); a relative drive unit configured to relatively move the rotating body with respect to the supply unit and the flattening unit in the direction along the center line of the rotating body (first actuator assembly ((106) Figures 1 and 2, [0028]); ]); a flattening unit provided above the rotating body located downstream of the supply unit in a rotating direction of the rotating body and configured to flatten the build material on the top surface of the rotating body to a thickness corresponding to one layer during rotation of the rotating body and an irradiation unit provided above the rotating body (powder spreader (110), figures 1 and 2, [0030] and [0049]) and an irradiation unit provided above the rotating body, located downstream of the flattening unit in the rotating direction of the rotating body and configured to perform spot-irradiation with ultraviolet light at an irradiation position determined based on a shape of the molded object during rotation of the rotating body by the rotation drive unit (laser scanner (112) and figures 1 and 2[0032] and [0049]).  Carter et al.  does not disclose the device is configured to supply slurry containing ultraviolet light curable resin to a top surface of the rotating body during rotation of the rotating body by the rotation drive, however Saito et al. also in the art of 3D printing describes using a slurry material as the build material and using a doctor blade to smooth .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carter et al.  (PG Pub. 2019/0240781) in view of Saito et al. (US PG Pub. 2017/0326645).
Regarding Claim 3: Carter et al.  and Saito et al. disclose the invention as described above in the rejection of Claim 1. Carter et al.  fails to disclose wherein the irradiation unit changes an ultraviolet light irradiation position based on a rotation speed of the rotating body by the rotation drive unit and the irradiation position for every rotation of the rotating body along a radial direction of the rotating body and completes irradiation corresponding to one layer of the molded object each layer is deposited and cured and the drive mechanism drives in the z-axis one layer). However, Davis et al. discloses that such steps are known ([0058]-[0063].  Note: Apparatus patentability is determined by structure irrespective of method and workpiece limitations.  While it is the Examiner’s position that the workpiece and method limitations are either disclosed or obvious over the prior art, as described above, Applicant is reminded that workpiece and method limitations amount to intended use and do not carry patentable weight. 
  
Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive. As described in the interview summary dated 16 February 2022, while the rejections of the final office action were overcome, the Carter reference renders obvious the drive units being outside the circumference of the cylindrical rotating body as well as multiple drive units. Carter et al. Clearly show the actuator assembly 106 to be outside the circumference of the build plate. While other portions of the device overlap the build plate the actuator (106) is clearly .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744